DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Note the restriction requirement dated 8/11/2022 was drawn to a combination/subcombination of inventions I (claims 1-11) and II (claims 12-15).  The Applicant appeared indicate that this was for a species election in the response dated 10/4/2022.  The election of invention I will be examined however the claims addressed will be claims 1-11 and not the elected 1-8.

Applicant’s election without traverse of claims 1-11 in the reply filed on 10/4/2022 is acknowledged.
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2022.


Specification
The disclosure is objected to because of the following informalities: paragraph 44 includes “Further, method 100 comprises determining 102 a second direction vector…” However when looking at figure 1 the method 100 indicates that determining a second direction vector is in step 104.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, 9, and 11 includes “determining, based on individual measurements by the ToF camera system of light intensities of at least three light sources of the tag, a first direction vector in the first coordinate system that points from a center point of the tag to an optical center of the ToF camera system”.  However when looking to the specification for an understanding how the detection of the intensities generate a “first direction vector” the specification is silent.  Paragraph 38 appears to be the most pertinent part of the specification that indicates how this vector is determined and includes 
The amount of light arriving at the ToF camera system 210 from each of the at least three light sources 221 depends on the orientation of the respective light source to the ToF camera system 210. In other words, for different orientations of the tag 220 relative to the ToF camera system 210, the ToF camera system 210 senses different light intensities for the individual light sources of the at least three light sources 221.
However there is no explanation how one of ordinary skill in the art would generate the direction vector from the three individual intensities that are measured.  
Note vectors are well known to include a direction as well as a magnitude and there is no discussion of how one of ordinary skill in the art would reasonably generate a direction as well as a magnitude (in this instance being a distance from the tag to the TOF camera) based on the difference in intensity of the three light sources located on the tag.  The magnitude of the first direction vector is integral to the invention because the first direction vector is used to define the first auxiliary point (see specification paragraph 45-46).  
PLEASE NOTE:  the direction component of the first direction vector is disclosed by in paragraph 38 “the ToF camera system 210 senses different light intensities for the individual light sources of the at least three light sources 221.”  However it there is no discussion how the magnitude of the vector is determined.  


Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, 9, and 11 includes “determining, based on parameters of the ToF camera system and pixel positions of pixels of an image sensor of the ToF camera system that captured the at least three light sources in the individual measurements of the light intensities, a second direction vector in the second coordinate system that points from the optical center of the ToF camera system to the center point of the tag”.
However there is no explanation how one of ordinary skill in the art would generate the second direction vector from the parameters of the TOF camera system and the pixel positions of the pixels of an image sensor.  
Paragraph 44 appears to show the best explanation for how the second direction vector is determined:
 Further, method 100 comprises determining 102 a second direction vector   in the second coordinate system CTOF that points from the optical center Uc of the ToF camera system 210 to the center point PC of the tag 220. The second direction vector is determined based on parameters of the ToF camera system 210 (e.g. focal length, distortion, etc.) and pixel positions of pixels of an image sensor of the ToF camera system 210 that captured the at least three light sources 221 in the individual measurements of the light intensities. In some examples, sub-pixel estimation methods may further be used to improve the precision. Accordingly, the pixel position may in some examples be a non-discrete value. The parameters of the ToF camera system 210 are parameters that influence/affect the projection of the at least three light sources onto the image sensor of the ToF camera system. Together with the pixel positions of the pixels on which the respective light source of the at least three light sources 221 is projected, a direction vector that points in the opposite direction as the first direction vector d is determined (e.g. calculated). In some example, the first and second direction vectors d and   may be normalized. 
This paragraph lends support to determining a vector from the center of the TOF camera system to the center of the tag where the direction of the vector is disclosed and the magnitude of the vector would extend to the tag (using focal length, distortion, ect).  However the second direction vector is integral to determining the second auxiliary point as shown in paragraph 47-48 of the specification and there is no mention describing how the magnitude, as disclosed in figure 2 and in paragraph 44, is determined.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 8, 9 and 11 (note that claims 8 and 11 are apparatus claims however these claims include processors that perform steps corresponding to the method claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:   determining the first direction vector based on the different light intensities for the individual light sources of the at least three light sources arriving at the TOF camera system.  The intensity difference, as disclosed in paragraph 38, is integral to the determination of the first direction vector however is not disclosed in the method step as claimed.  
Allowable Subject Matter
Claims 1-11 are allowed over prior art.
Referring to claims 1, 8, 9, and 11 the closest prior art is Valouch (20210223395), Send (20180329024), Ben-Yishai (20170354342), Deliwala (20100231513), and Trimble (WO2008145158).  
The above referenced prior art shows A method for determining rotation parameters for conversion between a first coordinate system associated with a tag and a second coordinate system associated with a time-of-flight (ToF) camera system configured for sensing the tag, the method comprising:

determining, based on individual measurements by the ToF camera system of light intensities of at least three light sources of the tag, a first direction vector in the first coordinate system that points from a center point of the tag to an optical center of the ToF camera system;

determining, based on parameters of the ToF camera system and pixel positions of pixels of an image sensor of the ToF camera system that captured the at least three light sources in the individual measurements of the light intensities, a second direction vector in the second coordinate system that points from the optical center of the ToF camera system to the center point of the tag.
However none of the prior art shows or renders obvious determining a first auxiliary point in the first coordinate system based on the first direction vector and the center point of the tag;
determining a second auxiliary point in the second coordinate system based on the second direction vector and the optical center of the ToF camera system; and
determining the rotation parameters based on the center point of the tag, the optical center of the ToF camera system and at least the first and second auxiliary points.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645